 In the Matter of GENERAL SHOE CORPORATIONandBOOT AND SHOEWORKERS UNION, A. F. L.In the Matter of GENERAL SHOE CORPORATIONandBooT AND SHOEWORKERS UNION, A. F. L..Cases Nos. 10-R-1958 and 10-C-093, respectively.-DecidedApril 16,1948Ilir.William M. Pate,for the Board.Mr. G. M. Heath,of Paducah, Ky., andM11r.Frank Cappel,of St.Louis, Mo., for the Union.Messrs. Cecil SimsandFred S9nith,of Nashville, Tenn., for therespondent.DECISIONANDORDEROn April 15, 1947, Trial Examiner T. B. Smoot issued his Inter-mediate Report in the above-entitled proceeding, finding that therespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. In the Intermediate Report, theTrial Examiner further found that the respondent had interferedwith an election conducted by the Board July 31, 1946, among therespondent's employees to determine representatives for the purposeof collective bargaining, and he recommended that the election beset aside.The Trial Examiner also found that the respondent hadnot engaged in certain other unfair labor practices as alleged in thecomplaint,Thereafter, the respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.The Board has considered the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the respondent's exceptions and brief, and the entirerecord in the case.To the limited extent consistent with the Decision'No exceptions were filed to the Trial Examiner's findings with respect to these allega-tionsWe shall dismiss the complaint as to them.-77 N. L.t.B., No. 18.124 GENERAL SHOE CORPORATION125and Order herein, the Board adopts the findings, conclusions, andrecommendations of the Trial Examiner.1.The record shows, as found by the Trial Examiner, that on anunspecified date in July 1946, Foreman Bertrand approached em-ployee Russell at work and expressed his interest in assisting Russellto "get out of the Union" and advised Russell how to do so; that afew days later Bertrand asked Russell whether he had effected hisresignation from the Union.The record further reveals that duringthe same period Foreman Bonee interrogated employee White as towhether he [White] had signed a Union authorization card 2We find,in accordance with established precedent,' that Bertrand's volun-teered assistance to, and later inquiry of Russell as to Russell's possibleresignation from the Union, and Bonee's interrogation of White were,per se,violative of Section 8 (1) of the Act.^2.The Trial Examiner found that soon after the advent of theUnion in its plant the respondent embarked upon an intensive anti-union campaign designed to discourage membership in the Union, inviolation of Section 8 (1) of the original Act.4We are constrainedto disagree with the Trial Examiner's finding that the respondent'sactivities in this respect constituted a violation of Section 8 (1) ofthe Act. It is true that for 2 months before the election of July 31,1946, the respondent engaged in a course of conduct consisting ofpublication, through its supervisors, in letters, in pamphlets, in leaf-lets, and in speeches, of vigorously disparaging statements concerningthe Union, which undeniably were calculated to influence the rank-and-file employees in their choice of a bargaining representative.However, these statements contained no threat of reprisal or promiseof benefit and appear to be only such expressions of opinion as areexcluded from our consideration in an unfair labor practice case byreason of Section 8 (c) of the amended Act.We do not find it necessary, inthispart of the case, to pass uponor adopt the Trial Examiner's finding that the respondent violatedthe Act by the actions of its supervisors in visiting the individualemployees at their homes after working hours for the purpose ofdissuading them from selecting the Union as their bargaining repre-sentative, or by the action of its president in summoning the em-2We base our finding as to this incident upon the undenied testimony of white whichwe credit as did the Trial Examiner with respect to other conversations between him andForeman Bonee2SeeMatter ofSohioPipe Line Company,75 N. L. R B. 858, and cases cited therein'See the Labor Management Relations Act, 1947, amending the National Labor Rela-tions Act.The provisions of Section 8 (1) of the National Labor Relations Act, whichthe Trial Examiner herein found were violated, are continued in Section 8 (a) (1) of theAct as amended. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees, in groups of 20 to 25, to his office on the eve of the electionfor the purpose of reading to them an anti-union speech.3.We turn now to the separate question of the Union's objectionsto the election held in the representation case, consolidated herewith.As we recently said in the P. D.Gwaltneycase,5 "When we are askedto invalidate elections held under our auspices, our only considerationderives from the Act which calls for freedom of choice by employeesas to a collective bargaining representative."Conduct that creates anatmosphere which renders improbable a free choice will sometimeswarrant invalidating an election, even though that conduct may notconstitute an unfair labor practice.An election can serve its truepurpose only if the surrounding conditions enable employees to regis-ter a free and untrammeled choice for or against a bargaining repre-sentative.For this reason the Board has sometimes set elections asidein unconsolidated representation cases, in the absence of any chargesor proof of unfair labor practice.When a record reveals conduct soglaring that it is almost certain to have impaired employees' freedomof choice, we have set an election aside and directed a new one.' Be-cause we cannot police the details surrounding every election, and be-cause we believe that in the absence of excessive acts employees canbe taken to have expressed their true convictions in the secrecy of thepolling booth, the Board has exercised this power sparingly.?Thequestion is one of degree.We think that the Board should apply no different standards in thoseoccasional representation cases which happen to be consolidated withunfair labor practice proceedings for purposes of hearing and de-cision.On this record, therefore, although the respondent's activitiesimmediately before the election, as described in the Intermediate Re-port, are not held to constitute unfair labor practices within the mean-ing of the amended Act, certain of them created an atmosphere cal-culated to prevent a free and untrammeled choice by the employees.This case discloses no mere campaign speech by an employer official toa large assemblage of employees, in theAmerican Tube Bendingtradition.Nor do we rely upon the fact that the speech was deliveredon company premises as in theClark Brotherscase.°The significantelement is the, method selected by this Company's president to expresshis anti-union views to the employees on the day before the election.He had them brought to his own office in some 25 groups of 20 to 25individuals, and there, in the very room which each employee must have6Matter of P D Gwaltney, Jr., and Company, Inc, 74 N.L. R. B. 3716Matter of Continental Oil Company,58 N L R B 169.7Matter of Maywood Hosiery Mills,64 N L. It. B 146.8N. L R B. v American Tube BendingCo , 134 F. (2d) 993 (C. C. A. 2).1Matter of Clark Bros.Co , Inc.,70 N. L R. B. 802. GENERAL SHOE CORPORATION127regarded as the locus of final authority in the plant, read every smallgroup the same intemperate anti-union address. In our opinion, thisconduct,and the Employer's instructions to its foremen to propa-gandize employees in their homes, went so far beyond the presentlyaccepted custom of campaigns directed at employees' reasoning facul-ties that we are not justified in assuming that the election results rep-resented the employees' own true wishes.We do not subscribe to the view, apparently held by our two dissent-ing colleagues, that the criteria applied by the Board in a representa-tion proceeding to determine whether certain alleged misconduct inter-fered with an election need necessarily be identical to those employedin testing whether an unfair labor practice was committed, althoughthe result will ordinarily be the same.- In election proceedings, it isthe Board's function to provide a laboratory in which an experimentmay be conducted, under conditions as nearly ideal as possible, to deter-mine the uninhibited desires of the employees. It is our duty to estab-lish those conditions; it is also our duty to determine whether they havebeen fulfilled.When, in the rare extreme case, the standard dropstoo low, because of our fault 11 or that of others, the requisite laboratoryconditions are not present and the experiment must be conducted overagain.That is the situation here.We find that the circumstances surrounding the election of July 31,1946, raise substtintial doubt as to whether the results of the electionreflect the employees' free choice of a collective bargaining representa-tive 12Accordingly, 3ve shall order it set aside.When the Regionalt,inDirector advises the Board that the circumstances permit a free choiceof representatives, we shall direct that a. new election be held among therespondent's employees.10The dissenting opinion seems to be predicated on the general proposition that onlyconduct declared unlawful by the Act is a valid ground for setting aside an election heldunder the Board's auspicesYet, in apparent inconsistency,our colleagues concede thatceitam circumstances,for example,those present inthe Gwaltneycase,mayafford"un-questionable justification"for setting aside an election"as not reflecting the free choiceof representatives contemplated by the Act," notwithstanding the fact that they do notconstitute unfair labor practicesIt should be noted that Congress only applied the new Section 8 (c) to unfair laborpractice casesMatterswhich are not available to prove a violation of law,and thereforeto impose it penalty upon a respondent,may still be pertinent,if extreme enough, in deter-mining whether an election satisfies the Board's oiin administrative standardsThis isborne out,despite suggestions to the contrary in the dissenting opinion,by the very factthat the Boaid occasionally(as in theContinental Oilcase,supra)set aside an electionunder the original Wagner Act l,ecause of union misconduct at a time when that misconductcould not have constituted a violation of law11CfMatter of NAPA New YorkWarehouse,Inc., 75 N. L.R. B. 1269,Matter of KnoxMetal Products, Inc.,75 N L R B 277.12 In reaching this conclusion,the Chairman and Mr 'Murdock,unlike Mr. Houston, dlonot rely upon the two eailier and isolated instances of interrogation which,althoughper seviolations of Section 8 (1) of the Act,did not have such a close conection with or effectupon the election to constitute grounds for setting it aside. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations Board,and in order to effectuate the policies of the National Labor Relations Act,as amended,we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their union affiliationand activities.WE WILL NOT in any like manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Boot and Shoe Workers Union, A. F. L., orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.GENERAL SHOE CORPORATIONEmployer.Dated-------------------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the respondent, General ShoeCorporation, Nashville, Tennessee, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a) Interrogating its employees as to their union membership andother organizational activities;(b) In any like manner interfering with, restraining, or coercing,its employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist Boot and Shoe Workers Union,A. F. L., or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act, asamended.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act, as amended :(a)Post at its plant at Pulaski, Tennessee, copies of the notice GENERAL SHOE CORPORATION129attached hereto, marked"Appendix A."" Copies of said notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the respondent's representative,be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty(60) consecutive clays thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced,or covered by any other material;(b)Notify the Regional Director for the Tenth Region, in writing,within ten(10) days from the date of this Order what steps the re-spondent has taken to comply herewith.1T IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent violated Section 8(1) of the Act by conduct other thaninterrogation of employees concerning their union affiliation andactivities,be, and it hereby is,dismissed.IT is FURTHER ORDERED that the election held on July 31, 1946, amongemployees of the General Shoe Corporation,Pulaski, Tennessee, be,and it hereby is, set aside.MEMBER HOUSTON,concurring :I wish to join my colleagues,Chairman Herzog and Member Mur-clock, in Issuingthisorder.In doing so, however, I think we alsoought not to disregard the actual violations of Section 8 (1) whichwe have found. They are, for me,an additional cogent basis for ourconclusion that the requisite freedom of atmosphere did not existwhen this election was held.MEMBERS REYNOLDS and GRAY, dissenting in part :We do not concur in the opinion of Chairman Herzog and MemberMurdock that the respondent's preelection activities warranted settingaside the election of July 31, 1946.14Although our colleagues rightly find that the oral and printed anti-union statements attributable to the respondent do not exceed thebounds of legitimate expressions of opinion privileged under theconstitutional guarantee of freedom of speech, they nevertheless reachthe conclusion, in effect, that the "method" employed by the respondentin expressing its views went "far beyond the presently accepted customof campaigns directed at employees' reasoning faculties."Clearlyif the calling of small groups of employees into the respondent's officeand visiting of individual employee's homes by supervisors is to beIn the event that this Order is enforced by decree of a Circuit Court of Appeals, theseshall beinserted before the words "A DECISION AND ORDER," the words "A DECREEOF THE UNITED STATES CIRCUIT COURT OF APPEALS ENFORCING "14We agree, however, that the instances of interiogation which we, like ourcolleagues,find violative of the Act are too remote to have affected the requisite freedom of theelectionSee footnote 12,sups a 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeemed conduct precluding the free expression of choice by employeein an election, it would be only logical to conclude that the employmentof such "method" by an employer to express its views is sufficiently co-rercive to be violative of the Act.But no such conclusion is reached byour colleagues. Indeed, in our opinion,, it is difficult to see how such afinding could be made in the face of a contrary intent by Congress inamending the Act. In enacting Section 8 (c),15 Congress evinced adefinite awareness of the Board's decision in theClarlc Brotherscase,and made it abundantly clear that an employer's privileged efforts topersuade to action with respect to joining or not joining unions shouldnot be restricted by the time or place of such efforts, so long as theywere not accompanied by any threat of reprisal or force or promise ofbenefit.16Up to'the, present time, the Board has consistently overruled ob-jections to elections predicated upon theanti-union utterancesof anemployer prior to an election where such expressions of opinion couldnot be found violative of the Act.17While it is true that the Boardii Section 8 (c) provides "The expression of any views, argument, or opinion, or thedissemination thereof, whether in written, printed, graphic, or lisual form, shall not consti-tute or be evidence of an unfair labor practice under any of the provisions of this Act,if such expression contains no threat of reprisal or force or pronuse of benefit16Senate Report No 105, 80th Congress, 1st Sess , pp 23-24"Section 8 (c)Another amendment to this section would insure both to employersand labor organizations full freedom to express their views to employees on labor matters,refrain from-threats of violence, intimidation of economic reprisal, or offers of benefit.The Supreme Court inThomas vCollins (323 U S 516) held, contrary to some earlierdecision of the Labor Board, that the Constitution guarantees freedom of speech on eitherside in labor controversies and approved the doctrine of theAmerican Tribe Bendingcase(134 P. (2d) 993).The Board has placed a limited construction upon these decisions byholding such speeches by employers to be coercive if the employer was found guilty of someother unfair labor practice, even though severable or unrelated(Monumental Life Insur-ance,69 N L R B 247) or if the speech was made in the plant on working time(ClarkBrothels,70 N L R B 802) The committee believes these decisions to be too restrictiveand, in this section, provides that if, under all the circumstances, there is neither an ex-pressed or implied threat of reprisal, force, or offer of benefit, the Board shall not predicateany finding of unfair labor practice upon the statementThe Boai d, of course, will notbe precluded from considering such statements as evidence"House Conference ReportNo 510, 80th Congress, 1st Sess , p 45"Both the House bill and the Senate Amendment contained provisions designed to protectthe right of both employers and labor organizations to free speech.The conference agree-ment adopts the prosisions of the House bill in this respect with one change derived fromthe Senate amendment It is provided that expressing any views, arguments, or opinionor the dissemination thereof, whether in written, printed, graphic, or visual form, is notto constitute or be evidence of an unfair labor practice if such expression contains no threatof force or reprisal or promise of benefitThe practice which the Board has had in thepast of using speeches and publications of employers concerning labor organizations andcollective bargaining arrangements as evidence, no matter how irrelevant or i nnurteinrl,that some later act of the employer had an illegal purpose gave rise to the necessity of thischange in the lawThe purpose is to protect the right of free speech when what theemployer says or writes is not of a threatening nature or does not promise a prohibitedfavorable discrimination."1T SeeMatter of M T. StevensonSonsCompany,68 N L R B. 229, wherein the Board]held .`But even if we accept the interpretation placed by the Trial Examiner on the respond-ent's statements, we do not concur in his conclusion that, in the complete absence of anyunfair labor practices, such statements, isolated as they were, tend to coerce employeeswithin the meaning of Section 8 (1) of the Act . .Thus, however viewed, the respondent's GENERAL SHOE CORPORATION131in theP. D. Gwaltneycase, relied upon by our colleagues, set asidean election because of preelection conduct which was not found vio-lative of the Act, the acts complained of in that case consisted of themost flagrant threatening and intimidation of employees and unionorganizers.Such coercive conduct clearly would have been held vio-lative of the Act if the Board had found it attributable to the par-ticular employer involved therein.However, the fact that it wasimpossible to place responsibility for such conduct upon the employer,obviously did not lessen its coercive effect upon the employees whosubsequently cast ballots in the election.Unquestionable justificationexisted, therefore, for the action of the Board in setting aside theelection held in that case as not reflecting the free choice of represen-tatives contemplated by the Act.The instant case, however, presentsno conduct such as the Act prohibits on the part of an employer, butrather the kind to which it specifically lends protection.,,It is para-doxical, to say the least, that now, after Congress has so stronglyrejected the Board's prior construction of the Act in its relation tothe Constitutional guarantee of free speech, that this Board shouldconstrue privileged expressions of opinion as creating an atmospherewhich prevents employees from freely expressing their choice of repre-sentatives in a Board-conducted election. If the expression or dis-semination of views, arguments, or opinion by an employer is to beafforded the full freedom which the amended Act envisages, it followsthat the Board cannot justify setting aside elections merely becausethe employer avails himself of the protection which the statute specif-ically provides.INTERMEDIATE REPORTMr. William M. Pate,for the Board.Mr O. M Death,of Paducah, Ky., andMr. Ftank Cappel,of St Louis, Mo , forthe Union.Messrs. Cecil Sins-andFred Sintth,of Nashville, Tenn., for the respondent.STATEMENT OF THE CASEOn June 19, 1946, Boot and Shoe Workers Union, A. F. L., herein called theUnion, filed with the Regional Director for the Tenth Region (Atlanta, Georgia),statementsare notunlawful coercion under the Actand afford no basisfor the Union'sObjection to the Election[Emphasis supplied]Accordingly,we shall order that thecomplaint in its entirety and the Union's Objections to the Election and its Petition forInvestigation and Certification of Representatives be dismissed"See also Ai tansas-Missouri Power Corporation,68 N L R B 805 ,Matterof EbcoManufacturing Company,67 N L R.B 210;Matter of Charles Bacon Company,55 N L R. B 1180;Matter ofColumbia Broadcasting System,Inc.,70 N L R B 1368 at page 1369 ; andHerculesMotors Corporation, 73 NL R. B. 65418While on other rare occasions the Board has not applied the same criteria to preelectionconduct that it normally applies in testing the commission of unfair labor practices, insuch instances the issue of free speech was not involved(SeeMatter of Continental OilCompany,58 N 1,R B 169)In our opinion,those cases are, therefore,clearly dis-tinguishable from the instant proceeding 132DECISIONSOF NATIONALLABOR RELATIONS BOARDof the National Labor Relations Board, herein called the Board, a petition forcertification of representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act, alleging that a question con-cerning representation affecting commerce within the meaning of the Act hadarisen with respect to the employees of the Pulaski, Tennessee, plant of theGeneral Shoe Corporation, herein called the respondent.On July 26, 1946, theRegional Director notified the parties that he would conduct an election todetermine whether or not the employees of the Pulaski plant desired to berepresented by the Union.The election was held on July 31, 1946, and the Unionwas defeated.On August 13, 1946, the Union filed the objections to the conductand results of the election and on October 14, 1946, the Union filed a charge againstrespondent alleging violation of Section 8 (1) of the Act, and thereafter on Febru-ary 25, 1946, the Board ordered these cases consolidated.Pursuant to the charge, the Board, through the Regional Director for theTenth Region, issued its complaint dated February 26, 1947, against the respond-ent, alleging that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (1) of theAct.The same day the Board issued notice of consolidated hearing.Copies ofthe complaint accompanied by notice of hearing of the consolidated cases wereduly served upon the respondent and the Union.With respect to the unfair labor practfces the complaint alleged in substancethat the respondent had interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed by Section 7 of the Act by, since aboutJune 1, 1946: (1) vilifying, disparaging and expressing disapproval of theUnion, (2) interrogating its employees concerning their union affiliation andactivities, (3) urging, persuading, threatening and warning its employees torefrain from assisting, becoming members of or remaining members of theUnion and from voting for the Union in an election conducted by the Board,(4) on or about June 1, 1946, announcing to its employees a plan whereby theywould receive six holidays per year with pay, and (5) in July 11,46, gi antingincreases in pay to its employees.Thereafter, the respondent filed its answer denying the commission of theunfair labor practices alleged in the complaint.Pursuant to notice a hearing was held at Pulaski, Tennessee, March 12, and13, 1947, before T. B. Smoot, the undersigned Trial Examiner duly designatedby the Chief Trial Examiner. The Board and respondent were representedby counsel and the Union by two officials. All participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-examine wit-nesses and to present testimony bearing upon the issues.At the conclusion ofthe hearing an unopposed motion was granted to conform the pleadings to theproof in formal matters.The parties waived oral argument and were alloweduntilMarch 28, 1947, to file briefs, proposed findings of fact and conclusions oflawThe respondent filed a brief.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTGeneral Shoe Corporation is a Tennessee corporation with its principal officeat Nashville, Tennessee, and with some 16 plants in Kentucky, Alabama, Georgiaand Tennessee. In Pulaski, Tennessee, it has a plant employing from 600 to650 employees where it is engaged in the manufacture, sale and distributionof shoes and related products. In the course of its business operations at its GENERAL SHOE CORPORATION133Pulaski plant during the year ending February 15, 1946, respondent purchasedraw materials of value in excess of $1,000,000, approximately 90 percent ofwhich was purchased outside Tennessee.During the same period the respond-ent sold finished products produced in the Pulaski plant of valuein excess of$1,000,000, approximately 90 percent of which was sold and shipped to customersoutside Tennessee.Respondent concedes that it is engaged in commerce within the meaningof the Act.IITHE ORGANIZATION INVOLVEDBoot and Shoe Workers Union, A. F. L, is a labororganization admittingto membershipemployees of the respondent.III.THE UNFAIR LABOR PRACTICES1.Prefatory statementRespondent has 16 plants in 4 southern States, Kentucky, Alabama, Georgia,and Tennessee, employing approximately 10,500 production workers. Its Pulaski,Tennessee, plant, with which this case is concerned, employs from 600 to 650persons in a productive capacity.Pulaski has a population of from 5000 to 6000and is the county seat in an agricultural community.Maxey Jarman is presidentof respondent, Henry Boyd is vice president and secretary-treasurer, and FredSmith is Director of Employee Relations.These officials are located with theheadquarters of respondent in Nashville, Tennessee.About May 15, 1946, the Union commenced organizing among respondent'sPulaski employees.On June 19 it filed a petition with the Board, and on June26 it requested recognition as bargaining agent for the employeesRespondent'sattorney on June 26 replied, saying that inasmuch as the Union had filed a peti-tion and as they could not get together on a consent election, the matter wouldhave to proceed formally.On July 2G, the Regional Director of the Board orderedan election and on July 31 it was held with 589 valid votes cast, 418 being againstthe Union, 163 for the Union, and 8 challenged.Meanwhile in June, the Union's organizing efforts had come to the attentionof the management and Maxey Jarman and Fred Smith began devoting attentionto the matter and within a short time they inaugurated an extensive campaignto defeat the Union in the electionRespondent in its answer and at the hearingdenied committing any unfair labor practices but averred:It is true that the respondent, in the exercise of the right of freedom ofspeech and the right to assembly, guaranteed to it by the Constitution of theUnited States, did assemble certain data and facts relating to or reflectingupon the merits and value of union organization, including Boot and ShoeWorkers Union, A F. of L., and relating to respondent's previous relationswith its employees and to the history of respondent's handling of personnelpi oblems and improvements voluntarily initiated for the benefit of its em-ployees, all for the purpose of the dissemination of information and factshaving an important bearing upon the proposed selection of the Union as theexclusive bargaining agent to represent respondent's employees at Pulaski,Tennessee, and also reflecting upon the advantages and disadvantages ofunions in general and the Boot and Shoe Workers Union, A F. of L, inparticular, all as will be shown in more particular detail at the hearing....Respondent avers that in such discussion and in the presentation of allsuch information it was exercising its constitutional rights as aforesaid andas expressly approved by the Supreme Court of the United States. . . .778886-49-vol 77-10 134 ' DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of this defense, the details of respondent's campaign will be thoroughlydiscussed and analyzed.The component parts of the campaign are inseparableand must be considered as part of a connected and logical whole to be understoodin their impact upon the employees' minds.The campaign started and progressedrather slowly until the last week before the election when it culminated in a seriesof leaflets, a full page newspaper advertisement, foremen activity, and a speechby Maxey Jarman delivered to 25 or so groups of employees.2Respondent's campaign up to July 23On June 10,June 18,July 1,July15, and July23, respondent issued letters to itsemployees signed by MaxeyJarman whichwere either mailed to or handed toeach employeeThe first letter endeavored to correct"certain misleading state-ments-made to our employees"by pointing out that(1) no employee would losehis job by failing to join a union,(2) three pay increases since V-J Day demon-strated that respondent paid the best wages it could,and (3)the Advisory Com-mittee and the Grievance Committee in the plant were for the employees' bene-fit and"good people"should be put on the committees.Jarman then advised theemployees not to believe rumors,but to ascertain the facts from the supervisorsHe also said he was more interested than "any outsider"in his employees.TheJune 18 letter points out the advantages of working for respondent by detailingthe paternalistic benefits employees obtained,such as steady work,more pay in-creases than certain unionized companies,grievance and advisory committees.sickness benefits, partial help with hospitalization,help on surgical and doctors'bills,accident insurance,a pension plan, a credit association,and promotionmake-up pay.The July1 letter introduced the "Employees Handbook"containingthe respondent's guaranteed"policies,practices and procedures."The July 15letter advised the employees of the coming Board election"to determine whetheryou want to change the relationships that have existed in General Shoe Corpora-tion for so many years"The July 23 letter merely referred again to the "Em-ployees Handbook"and complimented the employee's grievance committee andannounced that all vacancies would be posted thereafter so any employee couldapplyfor any vacancyThese letters were not a change in company policy asJai man had been writing letters to employees since February 1941; however, fiveletters in 5 weeks were an unprecedented number of letters for that period oftime.Other activities proceeded apace with the letters.About the middle of June,probablythe 17th or 18th, all supervisors were called together in the plant andaddressed by Henry Boyd,vice president and secretary-treasurer of respondent,who issued instructions"to give the facts to the employees."They were eachInstructed to interview the employees working under them, either at the em-ployees' homes or at work,but preferablyat their homes.A chart was giventhem which analyzed eight union contracts and compared them with respondent'spolicies,the comparison beingveryfavorable to respondent.During the monthof July,the supervisorsinterviewed a substantialnumber of the employees at theirhomes or at the plant during working hours and went over the comparison chartwith them.On a few occasions the foremen went further than this. ForemanBonee said to employees McNeese andMute thatall unions were"fit for wasto cause strikes and trouble making,"to "go ahead and vote for it if you wish"but he thought they would"be sorry afterward"Another time Bonee askedWhite "if 1 would like to work beside of a nigger,and I told him I wouldn't,and he said if we got a union,that is what would happen"Foreman Bertrandapproachedemployee Russell at work and said that lie had heard that Russellwanted togetoutof the Union and gave him the name of an employeewho cou'd GENERAL SHOE CORPORATION135l!elp him get his "card back." A few days later Bertrand asked Russell if he hadmade any attempt to get his card back. This creditable testimony was not denied.3.Respondent's campaign from July 23 through July 31The election was scheduled for July 31.During the last week respondent ac-celerated its campaign ; it issued three leaflets, placed a full-page advertisementun the town's only newspaper, issued a niimeographed two-page letter signed byDrew Brently, superintendent of the Pulaski plant, issued a printed "personal.message" signed by Maxey Jarman, and on the day before the election, Jarmanread a prepared speech 25 or so times to small groups of employees who werebrought before him in the plant by foremen during working hours, and the fore-men's inteiviews at the plant and at the employees' homes continued.All the leaflets were headed "Let's Have the Truth" ; two were signed by 'MaxeyJarman and one was unsigned. One of the leaflets was sub-entitled "A letterback from Garcia" and was an "answer" to a union leaflet. The respondent'sleaflet contained a large cartoon ridiculing the A. F. L. and the printed materialwas in refutation of union claims and asserted the advantages of employmentwith respondent. It concluded as follows:WHY DOES THE UNION MENTION THE many lives lost in the last war? Itwould seem that ORGANIZED LABOR WOULD Nor WANT TO REMIND YOU of THEIRRECORD during this last war. You read the papers . . . You heard theradio . . .You know what the facts were. You know that men werebrought back who- had been wounded to stand in front of unions and BEGthem to do their share of the work.You KNOW men stayed overseas unnecessarily for many months just be-cause unions were on strike.YOU KNOW men were killed because materials and ammunition did not getto them because of strikes.Is this the "Right direction" that the Union is asking you to vote for?You ALSO KNOW that not one pair of shoes failed to get to our men overthere due to General Shoe employees striking.WE ARE THANKFUL that our conscience is clear.From the facts, it will appear that many of the union's ideas of employeebenefitshave come from General Shoe rather than from their ownleaders . . .We still intend to stay out in front.The second respondent's leaflet was sub-entitled "Is a union bad for the Com-pany." It also had a large cartoon disparaging the A F. L. The printed matteranswered the question in the title in the affirmative by arguing the followingfivepoints: (1) Unions mean strikes and employees and the Company losemoney; (2) Unions make workers dissatisfied and unhappy workers do not makegood shoemakers; (3) Unions penalize the better employees by not recognizingmerit: (4) Unions cost money contributed by workers to promote jobs and poten-tial power for union leaders, and (5) Unions set employees and management atwar with each other and are thus bad for bothThe leaflet concluded:Let me add this further wordThe unions cannot give you anything. Theycan only ask. Jobs and wage increases are the results of efficiency andbetter handling of the business.These are things you and management mustdo but a union cannot do.The third leaflet ridiculed a union leaflet entitled "go over the top" and pointedout that the plant referred to in the union leaflet had been closed by a strike.Itquoted newspaper articles about the wages the workers lost in the strike 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDand compared, favorably to respondent, conditions at the two CompaniesThisleaflet concluded :Here are eleven things Union City and Humboldt shoe workers got whenthey "went over the top." There are many more but this is proof enough.Why doesn't the union organizers "tell us these things"?Maybe it's because they want you to "think" . . Yes, think that theirlies are the truth.If the union would tell you these things it would save the managementthe embarrassment of having to tell the good things that have come to allof us because of the many years we have spent together in friendly co-operation and harmony.Where is this "top" they are inviting you to go over?Haven't we passedit a long time ago? Doesn't this prove General Shoe is pointing the wayand the union leaders are following along shouting "me too" for theirpeople.One employee put it good. In good old GI language it sounds more like"going over the hill" than like"going over the top "The mimeographed letter signed by Drew Brently, superintendent, wasentitled "Reply to Unions handbill of Thursday Morning, July 25, 1946."TheUnion's handbill referred to was in criticism of the respondent for the activity ofthe foremen mentioned above. Respondent's "reply" asserted the Union "decidedto make a southern drive and have been working overtime in an effort to createdissension and doubt in the minds of our employees" It accused the Union ofattempting to poison the minds of the workers and asks "Are you going to be acreature of their way of thinking, or are you going to show the Southern Spiritof Independence and the will to think for yourselves?" It states that the WagnerAct and Government give the worker a right to reject a union "Free from theintimidation or coercion of union organizers."The letter concludedThese outsiders from other sections of the country must think we Southernersare pretty dumb to ask us to start thinking.We have been thinking all thetimeBy cooperation and thinking together we have come out with morebenefits and better policies than the unionsI do not have to ask you tothink as I know you are.The full-page advertisement in the local newspaper inserted by respondent washeaded "What can a union get for General Shoe Employees that these employeeshaven't already gotten or could get for themselves?" It then set out a comparisonof working conditions in respondent's plant and the eight unionized plants.Thiswas formulated by analyzing the eight union contracts upon which respondenthad prepared the chart for each supervisor's useThe "personal message" of Maxey Jarman was a three-page pamphlet with onepage containing a sample ballot plus a sentence in large type "A VOTE OF NO ISA VOTE OF CONFIDENCE IN TILE COMPANY " The printed material advisedthe facts of the election and then stated:The ballot is marked Yes and No. A vote for Yes is a vote for the AFL todo all your talking in "all matters pertaining to wages, hours and workingconditions."A vote of No is a vote of confidence in your present manage-ment and a vote to continue the philosophy, policies and relationships underwhich we have been working together for so many yearsIt then pointed out "three extremely important things to remember "Theywere (1) Be sure to vote (2) Having signed a union card does not compel anemployee to vote for the Union (3) No employees will be discriminated against GENERAL SHOE CORPORATION137because of his vote.Then the "personal message" began. It asserted (1) No onein the South requested the Union's southern drive; (2) Harmonious relationshipsbetween management and employees existed and "our Pulaski workers produc-tion stands out like a beacon light against the dark background of endless strikesand work stoppages that have occurred in the union plants ;" (3) "It boils down toa question of leadership;" (4) Employees were requested to ask themselves fivequestions as follows.Ask yourself if your status under company leadership is something youcan improve by paying outsiders to act as your leaders.Ask yourself what kind of leadership you want. Is it unselfish leadership,interested in your personal welfare, or is it self-seeking?Ask yourselfwhyit is these outsiders have become "interested in your wel-fare."Ask yourself why it is these union organizers are willing to resort to "pres-sure methods"-lies and name calling to accomplish their ends.Ask yourself why it is that no other General Shoe plant has felt the needof a union to deal with the management even though the unions have triedto organize every plant we have at one time or another.Many of them timeand again.Each time the employees have answered with an emphaticNO.Respondent's campaign was culminated by Maxey Jarman on the day beforethe election.He had the foremen take employees away from their work ingroups of 20 to 25 and brought to his office where he read to each group asix-page speech.His speech (rendered 25 or so times) opened as follows :I asked your superintendent, Drew Brently, to arrange for you to come inhere in small groups so that I could meet together with you for a few minutes.You will receive make up pay to cover the time you are here.He argued (in his speech) that union organizers are only "fighting" respondentin order to obtain 10 or 12 thousand dollars a year in dues, "plus unknown as-sessments" and that they wanted political power.He then said:..if you visit shoe factories in St. Louis and other centers today youwill find a good percentage of negro employees working side by side withwhite peopleThe A. F. of L. and Mr William Green, the President of theA. F of L. have publicly taken the stand that white people and negroes shouldbe on an equal basis. These ideas are advanced by some people, but you andI know that they are ideas which are not practical in the South and whichwe do not want to be broughthere as socalled improved ways in which tooperate our plants.Organizers from St. Louis haven't said much to youabout that matter.Certainly they are not being fair and open with youunless they tell you everything they advocate.He then gave three reasons why unions were "not to the best interest of em-ployees nor of the company." They were [in brief] (1) Unions cause troubleinside the plant, (2)Unions cause strikes,(3)The Union does not provide jobs.ThenJarman discussesrumors.He assertedonly 8 percent of the workingpeople belong to the A.F. L.He said,incidentally,if a unionwere such a good thing, why would the governmenthave refused to permit the employees at Oak Ridgeto belong to any unionduring theatom bombproduction?Itwasn't becausethey distrusted em-ployees or they wouldn't have keptthem.Who was it they didn't trust?Itmust have been the leaders of the laborunion,Or possiblythe govern- 138DECISIONSOF NATIONALLABOR RELATIONS BOARDment knew that unions meant trouble and they couldn't afford to have itwhile they were producing the atom bomb. Is there anything more importantto you than your own job? If the government refused to let them organizeOak Ridge during the atom bomb production, what makes any one thinkthe union is a good thing.He then said that no one would ever have to be in the Union to work and thatno one would be discriminated against for the way he voted. Further, hestated it was not true that the Union was a non-striking union nor that it wouldbe controlled by local employees.He adds:Incidentally, this man Burke of St. Louis, is not really named Burke, butBerg, a Jewish man from Brooklyn, New York. The Union formed here inPulaski would be under his jurisdiction.He then referred to the benefits of working for respondent and urged the em-ployees to vote their convictions, saying that they will be bound by the resultswhether they vote or not, that having previously signed a union card (lid notmean an employee had to vote for the Union and that there would be no dis-crumnation on the part of respondent against any person.He concluded:If you vote yes for the union, this in effect means that the managementhas lost your confidence. If you vote no union, this is a confirmation of yourbelief in our sincerity, our willingness and ability to do a good job for you.If you do not want a union you must vote no on the ballot. It is a mistaketo think that if you do not vote at all it will be known that you are againstthe union.You must actually vote no so that your vote will be countedWe know that we can count on your fair-mindedness, and we have everyconfidence in the results. I am looking forward to working with you forthe many more years ahead.This ended the i espondent's campaignThe next day the Union was defeatedoverwhelmingly in the election.4.ConclusionsThe respondent rests its defense completely on its constitutional right of freespeechThe Supreme Court inN L. R B v. Virginia Electric PowerCo, 314U S. 469, emphasized that while an employer is entitled to express his N iewson organizational nutters, he is not entitled to coerce his employees in theirfree choice."And in determining whether a course of conduct amounts to re-straint or coercion, pressure exerted vocally by the employer may no more bedisregarded than pressure exerted in other ways.For `slight suggestions as tothe employer's choice between unions may have telling effect among men whoknow the consequences of evincing that employer's strong displeasure'Interna-tionalAssociationof Machinists v. N. L R B,311 U S. 72, 78."The question thenbefore the undersigned is whether respondent was merely exercising its rightof free speech or whether it was engaging in a course of conduct which restrainedand coerced its employees or, stated another way, whether respondent in itsutterances on organizational matters excluded the coercive influences which flowfrom its supreme economic power.This exclusion is not necessarily shown because respondent interspersed in itsleaflets, letters and speeches, statements that it would not discriminate against itsemployees, because "imponderable subtleties," no less than outright utilizationof economic power in connection with organizational activity may belie such anavowal.In fact, the Court of Appeals for the District of Columbia has suggestedthat such subtleties might lie in an "organized campaign or a protracted dis-tribution of propaganda."Peter J. Schweitzer, Inc. v. N. L R B,144 F. (2d) 520. GENERAL SHOE CORPORATION139In the instant case certainly an organized campaign was instituted by re-spondent.Its foremen were instructed to interview their employees, preferablyat the employees' homes, but if not there, at workThis was done. The foremenduring the 5 weeks preceding the election and apparently right up to the dayof the election took employees off their machines during working hours, tookthem into an office, paid them for this time and gave them a talk on organizationalmatters.Foremen also went to the employees' homes after working hours andtalked organizational matters to themThe foreman in each case contrasted un-favorably to unions the differences in woiking conditions at respondent and atcertain unionized plants.As the Board has recently said "the rights guaranteed toemployees by the Act include the full freedom to receive aid, advice and informa-tion from others, concerning those rights and their employmentSuch freedom ismeaningless, however, unless the employees ale also free to determine whetheror not to receive such aid, advice and information.To force employees to re-ceive such aid, advice and information impairs that freedom ; it is calculatedto and does, interfere with the selection of a representative of theemployees'choice.And this is so wholly apart from the fact that the speech itself maybe privileged under the Constitution "Matter of Clark Bi os. Inc.,70 N. L. R B.802An employee ordered to leave his machine by his foreman and proceed intoan office to listen to his foreman talk on organizational matters is "forced" tolisten to the utterance.And lie is also "forced" when the foreman comes to hishome.Any employee could with impunity slam the door of his home in theface of a union organizer.But few employees would have the temerity to slamthe door in the face of his foreman who comes to discuss organizational matterswith hinm.The undersigned finds that respondent exercised its superior economic powerin coercing its employees to listen to speeches by foremen relating to their or-ganizational activities at the employees' homes and in the plant and therebyviolated Section 8 (1) of the Act.On three occasions, foremen went beyond discussing organizational matterswhei e, as related above, one foreman said unions were only fit to cause strikesand trouble making and although he told the employee he could "go ahead andvote for [the Union] if you wish" he said the employee would "be sorry after-ward " The same foreman on another occasion appealed to racial prejudice indisparaging the Union, while another foreman expressed his interest in helpingan employee "get out of the Union" and advised him how to do so. Such state-ments by foremen when considered in connection with the entire campaignagainst the Union, were coercive and in violation of Section 8 (1) of the Actand it is so found.On the day before the election, Maxey Jarman, president of respondent,ordered all employees to appear before hun in groups of 20 to 25 and there heread them his six-page speech.This conduct of the respondent in compellingits employees to listen to a speech on self-organization under the circumstanceshereinabove related, independently constitutes interference, restraint and co-ercion within the meaning of the Act, and it is so found.Matter of Clank Bros.Inc, supra.But further than the compulsory audience, the speech of Jarmanwas in itself coercive and thus not protected by the First Amendment. In thatspeech, Jarman stated that the A. F. L. had publicly "taken the stand that whitepeople and Negroes should be on an equal basis," and then said that thisis"not practical in the South and which [ideas] we do not want to bebrought here as so called improved ways with which to operate our plant."After this appeal to racial prejudice, Jarman proceeded to "incidentally" ap-peal to another prejudice, that of anti-semitism, and further stated that the 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDGovernment refused to allow workers at the Oak Ridge atom bomb plant to joinunions, saying, 'Who was it they didn't trust' It must have been the leadersof the labor union.Or possibly the government knew that unions meant troubleand they couldn't afford to have it while they were producing the atom bomb.Is there anything more importanttoyou than your own job?If the governmentrefused to let them organize during the atone bomb production, what makesanyone think a union is a good thing?" (Emphasis added.)These portions ofthe speech taken with the speech as a whole which disparages and criticizesunions and which puts the entire issue as a choice for or against respondentrenders "suspect in the eyes of the employees the sincerity of the respondent'sassertions that it would refrain from discrimination "Matter of Clark Bros.Inc., supra.The undersigned finds that the speech in and of itself is in viola-tion of Section 8 (1) of the Act.Lastly, as to the entire course of respondent's conduct, the undersigned isconvinced that it was an "organized campaign" and a "protracted distributionof propaganda."As was so well stated by Justice Learned Hand inN. L. R. B.v. FederbushCo., 121 F. (2d) 954: "Words are not pebbles in alien juxtaposition;they have only a communal existence, and not only does the meaning of eachinterpenetrate the other, but all in their aggregate take their purport from thesetting in which they are used, in which the relation between the speaker andthe hearer is perhaps the most important part.What to an outsider will be nomore than the vigorous presentation of a conviction, to an employee may be themanifestation of a determination which it is not safe to thwart." In the instantcase viewed in the setting in which they were made, respondent's utterancesachieved a coercive effect.Respondent repeatedly disparaged the characterof the Union leaders and their motives, indicated that a union victory woulddisrupt the harmonious relationship existing between management and labor,said that the advent of the Union would cause strikes and subsequent loss ofearnings to employees, claimed that the Union could not obtain any benefitsthat the employees did not have, saying that the Union could only "ask";and stated that the Union would only force employees to pay dues and "un-known assessments" which it claimed was all, plus political power, the Unionreally wanted.Respondent by repeatedly referring to strikes during the warand by their statements about such strikes made apparent that it consideredjoining the Union to be unpatriotic.Such a campaign occurring in a "countyseat in an agricultural community" which had a population of only 5,000 or 6,000and in which respondent controlled 600 to 650 jobs could not but exploit the de-pendence of the employees upon respondent for employment.These oral andwritten manifestations of hostility to the Union's selection as bargaining repre-sentative tended to coerce employees to act in self-organizational matters in ac-cordance with respondent's desires and the undersigned finds this conduct tobe in violation of Section 8 (1) of the Act. Respondent repeatedly declaredin its utterances that they were but in answer to some union publication.Anexamination of the bulletins which respondent claimed to be answering, and itsown, reveal that respondent "went far beyond what might have been thoughtnecessary to reply to possible misstatements of fact" by the Union.Matter ofClark Bros. Inc., supra.At the hearing respondent introduced elaborate exhibits to evidence that itsutterances were "statements of fact."Actually an analysis of these exhibitsreveals them to be briefs and arguments based in the main on newspaper articlesand other types of hearsay. There is no showing as to when these materials tobolster the utterances were obtained, whether before the utterances were issuedor merely before the hearing for use at the hearing, although the latter was prob- GENERAL SHOE CORPORATION141ably the case as they were obtained by Director of Employee Relations Smithat the direction of counsel for the Company. But no matter when they wereaccumulated, an analysis of these exhibits, instead of showing that respondent'sutterances were based on the truth, shows only the great length to which Smithwent to obtain some scintilla of exemplification for the statements made by re-spondent.There is no need here to analyze each exhibit; one is typical. Thisexhibit purports to show the "facts" behind the respondent's "Let's Have TheTruth" leaflet entitled "Is a union bad for the Company?" Four points are arguedin the leaflet and are summarized in one sentence in the exhibit with the "proof"of the statement below each sentence as follows :2History of labor unions, strikes, work stoppages, constant bickering,bullying by strong arm men.Ans.: See typical statements of union papers and excerpts taken fromunion material in Pulaski.3Unions ordinarily do not like to recognize merit in the individual employ.Ans : Unions are usually inclined to go strictly on seniority and set a workpace where all earn practically the same amount.4.Unions cost money.Ans : Estimated income to unions from members5.To sum it up, a union tends to set employees and management at warwith each other.Ans.: For example, a recent article in the union publication MESA states"The signing of a union contract is not'an armistice in the industrial warfare,but rather a truce before another battle."Under 2 above, the "typical statements" and "excerpts" mentioned are four clip-pings from union newspapers, none relating to the Union involved in this case,and as a matter of fact none relating to strikes, work stoppages, or bullying bystrong arm men. One clipping could be interpreted to refer to bickering.Noneof the clippings, incidentally, refer to respondent.Under 3 above, the "fact"is apparently supported by Smith's belief alone.Under 4 above, that unions costmoney, the argument made in respondent's leaflet was that organizers of unionswere merely interested in creating jobs and political power for themselves.The"answer" above hardly supports this argument.Under 5 above-the "answer"refers to "the union publication MESA" as if that were a publication issued bythe Union involved in this case, when as a matter of fact it is a publication ofthe Mechanics Educational Society of America, an independent union with head-quarters in Detroit, Michigan. It is not shown whether the quotation is a state-ment of that union's policy or merely a portion of a news story and in any casedoes not prove the point Smith is attempting to make.The exhibit just analyzed and the other exhibits of respondent along the sameline, instead of exonerating respondent for its utterances, actually disclose thetype of hearsay and misrepresentation on which respondent based its campaign.5.Holidays and pay increasesThe complaint alleged that respondent violated Section 8 (1) of the Act by,on or about June 1, 1946, announcing to its employees a plan whereby they wouldreceive six holidays per year with pay, and in July 1946, by granting increasesin pay to its employees.As to the pay increases, it was shown that there wasno general increase in pay granted in July 1946, but that adjustments in pay forvarious operations, which amounted to wage increases for certain employees,were put into effect at that time and for many months prior thereto. It wasalso shown that adjustments of similar nature were made in all of respondent's 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD16 plants beginning in November 1945, and continuing after the date of the elec-tion.The undisputed testimony of the Director of Employee Relations of respond-ent was that these adjustments which were granted at the Pulaski plant inJuly, were also granted to all other plants operated by respondent where similaroperations were conducted.The undersigned finds that the adjustments wereput into effect as a normal routine and not as an inducement to discourage unionactivities, and that this action did not constitute an unfair labor practice.As to the pay for holidays, the evidence is that the study of the problem ofgranting pay for holidays was begun on September 14, 1945, at which time officeemployees were receiving holiday pay but plant employees were not.An exhibitof respondent indicated that the respondent had investigated between September1945 and June 6, 1946, and found that 114 shoe manufacturers were giving payfor holidays in August 1945, and that subsequently 14 additional manufacturersadopted the plan and it was determined by the respondent's executive committeeon June 6, 1946, as an over-all policy applicable to all of the respondent's plants,that all employees would be paid for six holidays per year beginning with July 4,1946The total approximate cost of this holiday pay policy to the respondentwas $300,000 per year and less than 10 percent of this amount was applicable tothe Pulaski plantIt is the finding of the undersigned that neither the announce-ment of the holiday pay, nor putting it into effect was in order to influence em-ployees at the Pulaski plant in the selection of the Union as their bargaining agentand therefore is not in violation of the Act.IV THE AFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.v. THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices affecting commerce, it will be recommended thatitcease and desist therefrom and take certain affirmative action which theundersigned finds will effectuate the policies of the ActThe unlawful activities on the part of the respondent, above referred to, tookplace at a time when employees were being asked to indicate their free choiceof a bargaining representative in an uncoerced election and illegally interferedwith this free choice. It will therefore be recommended that the results of theelection'held on-July 31, 1946, be vacated and set aside.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following :CONCLUSIONS of LAW1Boot and Shoe Workers Union, A. F. L, is a labor organization within themeaning of Section 2 (5) of the Act.2By interfering with, restraining,-'in`the'exercise-of the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act. GENERAL SHOE CORPORATION'143RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, General Shoe Corporation, Nashville,Tennessee, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) Engaging, in conjunction with any election contest held to designate bar-gaining representatives of its employees, in any campaign or other conduct forthe purpose of interfering with, restraining, or coercing its employees in theexercise of their right to select representatives of their own choosing ;(b)Compelling its employees during working time or after working time attheir homes, to listen to speeches relating to self-organization and the selectionof a bargaining representative ;(c) Interfering with its employees in the exercise of their right to self-organization and to join or assist the Boot and Shoe Workers Union, A F. L,or any other labor organization.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Mail to each of its employees at the Pulaski plant a copy of the noticeattached hereto marked "Appendix A";(b)Post at its plant at Pulaski, Tennessee, copies of the notice attached heretomarked "Appendix A" Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by the respondent'srepresentative, be posted by the respondent immediately upon receipt thereof,ind maintained by it for sixty (60) consecutive days thereafter, in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said noticesaye not altered, defaced, or covered by any other material ;(c)Notify the Regional Director for the Tenth Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from theslate of the receipt of this Intermediate Report, the respondent notifies theRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) clays from the date of service ofthe order transferring the case to the Board, pursuant to Section 203.38 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington 25,D C , an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate- Report or to any other part of the record orproceeding (including rulings upon'all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; andany party or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service on theother parties of all papers filed with the Board shall be promptly made as re-quired by Section 203.65.As further provided in said Section 203 39, should anyparty desire permission to argue orally before the Board, request therefor must 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe made in writing to the Board within ten (10) days from the date ofservice ofthe order transferring the case to the Board.Dated April 15, 1947.APPENDIX ANOTICE To ALL EMPLOYEEST.B. SMOOT,Trial Examiner.Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT engage, in conjunction with any election contest held todesignate bargaining representatives for our employees, in any campaignor other conduct for the purpose of interfering with, restraining,or coercingour employees in the exercise of their right to select bargaining representa-tives of their own choosing.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist BOOT AND SHOE WORKERS UNION, A. F. L, orany other labor organization, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.All our em-ployees are free to become or remain members of this union, or any otherlabor organization.GENERAL SHOE CORPORATION,Employer.Dated---------------------------------By--------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any othermaterial.